DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Comments
Applicants’ response filed on 12/27/2021 has been fully considered. Claims 2, 4, 10-11, 16, 20-21 and 23 are cancelled and claims 1, 3, 5-9, 12-15, 17-19, 22 and 24 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5-9, 13 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chopra et al (US 2017/0275486) in view of Kameyama et al (US 2012/0003435).

Regarding claims 1, 6-8 and 22; Chopra discloses a curable gellant ink composition (Abstract) comprising acrylate monomers (paragraph [0068]), acrylate 
	The curable gellant ink composition reads on the claimed dielectric ink composition. The isobornyl acrylate and tetraethylene glycol diacrylate reads on the claimed at least two (meth)acrylate monomers. The isobornyl acrylate reads on the claimed low viscosity mono-functional monomer or di-functional monomer with the lowest viscosity out of the at least two (meth)acrylate monomers as it is one of Applicant’s preferred material for the low viscosity mono-functional monomer or di-functional monomer as stated in paragraph [0040] of Applicant’s Specification. The tetraethylene glycol diacrylate reads on the claimed high viscosity mono-functional monomer or di-functional monomer with the highest viscosity out of the at least two (meth)acrylate monomers as it is one of Applicant’s preferred material for the high viscosity mono-functional monomer or di-functional monomer as stated in paragraph [0040] of Applicant’s Specification. The isopropylthioxanthone reads on the claimed sensitizing photoinitiator as claimed in claims 1 and 6. The 2-dimethylamino-2-(4-methylbenzyl)-1-(4-morpholin-4-ylphenyl)-butanone reads on the claimed amine synergist photoinitiator as claimed in claims 1 and 7. The diphenyl-(2,4,6-


    PNG
    media_image1.png
    333
    283
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    271
    127
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    523
    153
    media_image3.png
    Greyscale


Chopra does not appear to explicitly disclose the curable gellant ink composition comprising the ratio of low viscosity mono-functional or di-functional monomer to high viscosity mono-functional or di-functional monomer being greater than 5 to about 10 as claimed in claim 1 and the ratio of low viscosity mono-functional or di-functional monomer to high viscosity mono-functional or di-functional monomer being from 5.5 to 10 as claimed in claim 22.


The ratio of isobornyl acrylate to bifunctional monomer of tetraethylene glycol diacrylate is 0.2 (5/25) to 12 (60/5).
This ratio overlaps the claimed range for the ratio of low viscosity mono-functional monomer to high viscosity di-functional monomer as claimed in claims 1 and 22.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have an enhanced effect of ink spread and excellent curability (paragraphs [0020] and [0022] of Kameyama). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Chopra and Kameyama are analogous art because they are from the same field of curable inks. Chopra is drawn to a curable gellant ink composition (see Abstract of 

It would have been obvious to one of ordinary skill in the art having the teachings of Chopra and Kameyama before him or her, to modify the curable gellant ink composition of Chopra to include the ratio of isobornyl acrylate to tetraethylene glycol diacrylate of Kameyama for the isobornyl acrylate and tetraethylene glycol diacrylate of Chopra because having the required ratio provides an enhanced effect of ink spread and excellent curability (paragraphs [0020] and [0022] of Kameyama).

Regarding claim 3, Chopra discloses the curable gellant ink composition comprising an oligomer of a urethane acrylate (paragraph [0067]).

Regarding claim 5, Chopra discloses the curable gellant ink composition further comprising multifunctional monomers increasing the crosslink density of the cured image (paragraph [0068]) and wherein the multifunctional monomer comprises trimethylolpropane triacrylate (paragraph [0068]).

Regarding claim 9, Chopra discloses the curable gellant ink composition further comprising a colorant (paragraph [0080]).

Regarding claim 13, Chopra discloses a method comprising jetting of ink from an ink jet head (paragraphs [0094] to [0099]).

Claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chopra et al (US 2017/0275486) in view of Kameyama et al (US 2012/0003435) in further view of Keoshkerian et al (US 2012/0062669).

Chopra and Kameyama are relied upon as described above.

Regarding claim 12, Chopra and Kameyama do not appear to explicitly disclose the curable gellant ink composition comprising the viscosity ranging from about 2 cps to about 20 cps at 85 °C as claimed in claim 12 and the viscosity ranging from about 1 x 104 cps to about 1 x 106 cps at 25 °C as claimed in claim 12.

However, Keoshkerian discloses a phase-change ink comprising a viscosity from about 2 to about 30 cp at a jetting temperature less than 125 °C (paragraph [0017]), a viscosity from about 103 to about 109 mPa-s in the gel state (paragraph [0016]) and wherein the gel state is from 20 °C to about 85 °C (paragraph [0036]).
	The viscosity overlaps the claimed range.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have minimized ink bleed and feathering when being jetting directly (paragraph [0016] of Keoshkerian). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Chopra, Kameyama and Keoshkerian are analogous art because they are from the same field of curable inks. Chopra is drawn to a curable gellant ink composition (see Abstract of Chopra). Kameyama is drawn to an active energy ray curable ink composition (see Abstract of Kameyama). Keoshkerian is drawn to a curable phase-change ink (see Abstract of Keoshkerian).

It would have been obvious to one of ordinary skill in the art having the teachings of Chopra, Kameyama and Keoshkerian before him or her, to modify the curable gellant ink composition of Chopra and Kameyama to include the viscosities of Keoshkerian for the curable gellant ink composition of Chopra because having the required viscosities allows for the composition to be applied onto the substrate without penetrating the substrate and minimized ink bleed and feathering when being jetting directly (paragraphs [0016] and [0038] of Keoshkerian).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chopra et al (US 2017/0275486) in view of Kameyama et al (US 2012/0003435) in further view of Wu et al (US 2016/0062230).

Chopra and Kameyama are relied upon as described above.



However, Wu discloses a method of aerosol ink jet printing a solder mask (Abstract).

Chopra, Kameyama and Wu are analogous art because they are from the same field of curable inks. Chopra is drawn to a curable gellant ink composition (see Abstract of Chopra). Kameyama is drawn to an active energy ray curable ink composition (see Abstract of Kameyama). Wu is drawn to a curable ink composition (see paragraph [0048] of Wu).

It would have been obvious to one of ordinary skill in the art having the teachings of Chopra, Kameyama and Wu before him or her, to modify the curable gellant ink composition of Chopra and Kameyama to provide the aerosol printing of Wu for the curable gellant ink composition of Chopra because having the required aerosol printing reduces process steps, reduces material waste, provides printing at higher resolution and good handling at higher viscosity (paragraph [0050]).

Claims 15, 17-19 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kasko et al (US 2006/0019431) in view of Chopra et al (US 2017/0275486) in further view of Kameyama et al (US 2012/0003435).
 

	The material layer reads on the claimed dielectric layer. Fig. 8 discloses a junction where the first conductive lines, material layer and second conductive lines meet.

	Kasko does not appear to disclose the device comprising the dielectric layer comprising at least one (meth)acrylate compound comprising at least one (meth)acrylate oligomer and at least two (meth)acrylate monomers, a sensitizing photoinitiator, an amine synergist photoinitiator, a phosphine oxide photoinitiator and a gellant and wherein the gellant being an ester-terminated polyamide of formula 1 as claimed in claim 15, the ratio of low viscosity mono-functional or di-functional monomer to high viscosity mono-functional or di-functional monomer being from about 2 to 10 as claimed in claim 15 and the ratio of low viscosity mono-functional or di-functional monomer to high viscosity mono-functional or di-functional monomer being from about 5 to 10 as claimed in claim 24.

However, Chopra discloses a curable gellant ink composition (Abstract) comprising acrylate monomers (paragraph [0068]), acrylate oligomers (paragraph [0067]), wherein the acrylate monomers comprise isobornyl acrylate (SR506A) 
	The curable gellant ink composition reads on the claimed dielectric ink composition. The isobornyl acrylate and tetraethylene glycol diacrylate reads on the claimed at least two (meth)acrylate monomers. The isobornyl acrylate reads on the claimed low viscosity mono-functional monomer or di-functional monomer with the lowest viscosity out of the at least two (meth)acrylate monomers as it is one of Applicant’s preferred material for the low viscosity mono-functional monomer or di-functional monomer as stated in paragraph [0040] of Applicant’s Specification. The tetraethylene glycol diacrylate reads on the claimed high viscosity mono-functional monomer or di-functional monomer with the highest viscosity out of the at least two (meth)acrylate monomers as it is one of Applicant’s preferred material for the high viscosity mono-functional monomer or di-functional monomer as stated in paragraph [0040] of Applicant’s Specification. The isopropylthioxanthone reads on the claimed sensitizing photoinitiator as claimed in claims 15 and 17. The 2-dimethylamino-2-(4-methylbenzyl)-1-(4-morpholin-4-ylphenyl)-butanone reads on the claimed amine synergist photoinitiator as claimed in claims 15 and 18. The diphenyl-(2,4,6-trimethylbenzoyl)phosphine oxide reads on the claimed phosphine oxide photoinitiator as claimed in claims 15 and 19.


    PNG
    media_image1.png
    333
    283
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    271
    127
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    523
    153
    media_image3.png
    Greyscale


Kameyama discloses an ink composition comprising a bi-functional monomer comprising tetraethylene glycol diacrylate (paragraph [0020]), wherein the bifunctional monomer is in an amount from 5% by weight to 60% by weight based on the weight of the ink composition (paragraph [0020]), isobornyl acrylate (paragraph [0022]), wherein the amount of isobornyl acrylate is 5% by weight to 25% by weight based on the weight of the ink composition (paragraph [0022]).
The ratio of isobornyl acrylate to bifunctional monomer of tetraethylene glycol diacrylate is 0.2 (5/25) to 12 (60/5).

It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have an enhanced effect of ink spread and excellent curability (paragraphs [0020] and [0022] of Kameyama). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Kasko, Chopra and Kameyama are analogous art because they are from the same field of masking materials. Kasko is drawn to a device having a patterned masking material as the encapsulating protective material (see Abstract of Kasko). Chopra is drawn to a curable gellant ink composition (see Abstract of Chopra). Kameyama is drawn to an active energy ray curable ink composition (see Abstract of Kameyama).

It would have been obvious to one of ordinary skill in the art having the teachings of Kasko and Chopra before him or her, to modify the device of Kasko to include the curable gellant ink composition of Chopra for the material layer of Kasko because 

It would have been obvious to one of ordinary skill in the art having the teachings of Kasko, Chopra and Kameyama before him or her, to modify the curable gellant ink composition of Chopra to include the ratio of isobornyl acrylate to tetraethylene glycol diacrylate of Kameyama for the isobornyl acrylate and tetraethylene glycol diacrylate of Chopra because having the required ratio provides an enhanced effect of ink spread and excellent curability (paragraphs [0020] and [0022] of Kameyama).
Response to Arguments
Applicant’s arguments with respect to claims 1 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicants argue that Sato does not disclose the claimed ratio of low viscosity mono-functional monomer to high viscosity di-functional monomer being greater than 5 to about 10.

The Examiner agrees and notes that Sato does not disclose the claimed ratio of low viscosity mono-functional monomer to high viscosity di-functional monomer being 
However, new grounds of rejection are being made by Chopra in view of Kameyama for claim 1 and Kasko in view of Chopra in further view of Kameyama for claim 15.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061. The examiner can normally be reached Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SATHAVARAM I REDDY/Examiner, Art Unit 1785